Citation Nr: 1822617	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for rhinitis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1995 to August 1998 and from December 2000 to December 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran canceled her scheduled Board hearing.


FINDING OF FACT

In March 2018, the Veteran withdrew the appeal of the issue of entitlement to an initial compensable rating for rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial compensable rating for rhinitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's representative submitted a statement in March 2018, which was prior to promulgation of a Board decision in the appeal.  After discussing the matter with the Veteran, the representative withdrew her appeal of the issue of entitlement to an initial compensable rating for rhinitis.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


